Title: To James Madison from John Quincy Adams, 29 December 1815
From: Adams, John Quincy
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Ealing near London
                            29 Decr. 1815
                        
                    
                    Mr. Frederic Pursh a naturalized citizen of the United States & author of a Flora of North America lately published being upon his return to that Country with the object of contributing further to the improvement of Agriculture & the advancement of science by means which will require the assistance and encouragement of persons of influence in different parts of our country I have taken the liberty of giving him this letter of introduction to you being well persuaded that as your countenance will be of the most important service to him in his pursuits so the interest which you take in similar researches & your favorable regard of every thing which can tend to

promote the general stock of knowledge & the welfare of our country will apologise for me. I have the honor to be with the highest respect Sir your very humble and obedt Servt.
                